PER CURIAM:
Aaron Little French appeals the district court’s order denying relief on his motion to reconsider the court’s earlier orders *263dismissing the claims raised in his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. French v. Allegany Cnty., No. l:ll-cv-02600-CCB (D.Md. Oct. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.